                 Case 2:09-bk-26198-BR         Doc 101 Filed 09/10/21 Entered 09/10/21 14:07:53           Desc
                                                Main Document     Page 1 of 4



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor and Appellee, KENYA RUIZ
                      6

                      7

                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                     Case No. 2:09-bk-26198-BR
                     12                                               Chapter 7
                                 RUBEN RUIZ; and
                     13          KENYA RUIZ,                          BAP No. CC-21-1143
                     14                      Debtors.                 APPELLEE KENYA RUIZ’S
                     15                                               DESIGNATION OF ADDITIONAL
                                                                      ITEMS FOR RECORD ON APPEAL
                     16
                                                                      Notice of Appeal: 06/16/2021
                     17                                               Appellant Designation: 08/17/2021
                    18

                     19           TO THE CLERK OF THE COURT AND ALL PARTIES:
                    20            Debtor and Appellee, KENYA RUIZ, by and through her counsel, and pursuant to
                     21
                           Federal Rules of Bankruptcy Procedure, Rule 8009(a)(2), hereby designates the
                    22
                           following additional items to be included in the record to the appeal and initial
                    23

                    24     designation of records filed by Appellant, GREGORY L. BOSSE:

                    25            1. Motion to Reopen Bankruptcy Case filed by Appellant, July 13, 2020
                    26               (CM/ECF Doc. No. 41);
                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                  1
     (909) 293-8449
                                        APPELLEE DESIGNATION OF ADDITIONAL ITEMS FOR RECORD ON APPEAL
                                                              IN RE KENYA RUIZ
                 Case 2:09-bk-26198-BR         Doc 101 Filed 09/10/21 Entered 09/10/21 14:07:53        Desc
                                                Main Document     Page 2 of 4



                                 2. Motion to Amend Motion to Reopen Bankruptcy Case filed by Appellant,
                      1

                      2             September 22, 2020 (CM/ECF Doc. No. 43);

                      3          3. Notice of Joinder with Motion to Reopen Bankruptcy Case filed by Appellee,
                      4
                                    September 24, 2020, with exhibits attached thereto (CM/ECF Doc. No. 47);
                      5
                                 4. Motion for Sanctions filed by Appellee, October 29, 2020 (CM/ECF Doc. No.
                      6
                                    50);
                      7

                      8          5. Motion for Disgorgement filed by Appellee, October 29, 2020 (CM/ECF Doc.

                      9             No. 51);
                    10
                                 6. Request for Judicial Notice ISO Motion for Sanctions and for Disgorgement
                     11
                                    filed by Appellee, October 29, 2020 (CM/ECF Doc. No. 52);
                     12
                                 7. Memorandum of Points and Authorities ISO Motion for Sanctions and for
                     13

                     14             Disgorgement filed by Appellee, October 29, 2020 (CM/ECF Doc. No. 53);

                     15          8. Declaration of Kenya Ruiz ISO Motion for Sanctions and for Disgorgement
                     16
                                    filed by Appellee, October 29, 2020 (CM/ECF Doc. No. 54);
                     17
                                 9. Declaration of Adam Dolce ISO Motion for Sanctions and for Disgorgement
                    18
                                    filed by Appellee, October 29, 2020 (CM/ECF Doc. No. 55);
                     19

                    20           10. Order Granting Motion to Reopen entered December 9, 2020 (CM/ECF Doc.

                     21             No. 57); AND
                    22

                    23

                    24

                    25

                    26

                    27     ///
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 2
     (909) 293-8449
                                       APPELLEE DESIGNATION OF ADDITIONAL ITEMS FOR RECORD ON APPEAL
                                                             IN RE KENYA RUIZ
                 Case 2:09-bk-26198-BR       Doc 101 Filed 09/10/21 Entered 09/10/21 14:07:53          Desc
                                              Main Document     Page 3 of 4



                                 11. Notice of Non-Opposition re Motions for Sanctions and for Disgorgement
                      1

                      2             filed by Appellee, January 7, 2021 (CM/ECF Doc. No. 63)

                      3                                           Respectfully submitted by,
                      4

                      5
                                 Date: 10 Sept. 2021
                      6                                          _________________________
                                                                 Adam D. Dolce
                      7
                                                                 NONPROFIT LEGAL SERVICES, INC.
                      8                                          414 Yale Avenue, Suite B
                                                                 Claremont CA 91711
                      9                                          Telephone: 909-542-9030
                                                                 FAX: 909-992-3554
                    10
                                                                 Email(s): thenonprofitlawfirm@gmail.com;
                     11                                          adam@dolcelegal.com

                     12                                          Attorney for Kenya Ruiz
                     13
                           ///
                     14

                     15

                     16

                     17

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 3
     (909) 293-8449
                                       APPELLEE DESIGNATION OF ADDITIONAL ITEMS FOR RECORD ON APPEAL
                                                             IN RE KENYA RUIZ
        Case 2:09-bk-26198-BR                     Doc 101 Filed 09/10/21 Entered 09/10/21 14:07:53                                      Desc
                                                   Main Document     Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
414 Yale Avenue, Suite B, Claremont CA 91711

                                                                      APPELLEE'S DESIGNATION OF ADDITIONAL
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 ITEMS TO BE INCLUDED IN RECORD ON APPEAL
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
09/10/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  jmenchaca@menchacacpa.com; ca87@ecfcbis.com (John Menchaca - Trustee); ustpregion.16.la.ecf@usdoj.gov
  (U.S. Trustee (LA)); greg@lawbosse.com (Gregory L. Bosse)



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   N/A.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/10/2021         Adam D. Dolce
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
